Case: 19-20735      Document: 00515758547         Page: 1     Date Filed: 02/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                  No. 19-20735                          February 26, 2021
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk

   Ali Yazdchi,

                                                             Plaintiff—Appellant,

                                       versus

   Mercedes Benz USA, L.L.C.,

                                                            Defendant—Appellee.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:19-CV-29


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Ali Yazdchi appeals the district court’s grant of summary judgment in
   favor of Mercedes Benz USA, L.L.C. (“MBUSA”), the dismissal of his
   products liability action, and the denial of his motion for a new trial. Yazdchi
   contends that the district court erred by concluding that his suit was barred


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20735       Document: 00515758547          Page: 2   Date Filed: 02/26/2021




                                     No. 19-20735


   by the Texas statutes of repose and limitations, as the 15-year statute of
   repose is inapplicable where the vehicle was leased before he purchased it in
   2009 and he filed suit within the two-year statute of limitations. Because
   there is no error in the district court’s grant of summary judgment in favor of
   MBUSA or denial of the motion for a new trial based on the statute of repose,
   we do not reach the statute of limitations question.
            We review the grant of a motion for summary judgment de novo. See
   Xtreme Lashes, LLC v. Xtended Beauty, Inc., 576 F.3d 221, 226 (5th Cir.
   2009). Summary judgment is appropriate if the record discloses “that there
   is no genuine dispute as to any material fact and the movant is entitled to
   judgment as a matter of law.” Fed. R. Civ. P. 56(a). We review the denial
   of a motion for a new trial under Federal Rule of Civil Procedure 59(e) for
   abuse of discretion. Simon v. United States, 891 F.2d 1154, 1159 (5th Cir.
   1990).
            With certain exceptions, “a claimant must commence a products
   liability action against a manufacturer or seller of a product before the end of
   15 years after the date of the sale of the product by the defendant.” Tex.
   Civ. Prac. & Rem. Code § 16.012(b). The clock begins to run “when
   the product is first sold by the [defendant].” Burdett v. Remington Arms Co.,
   L.L.C., 854 F.3d 733, 735 (5th Cir. 2017).
            The evidence in the record is that MBUSA first sold the vehicle prior
   to August 16, 1999. The 15-year statute of repose would therefore bar
   Yazdchi’s suit, as it was filed, at the earliest, in December 2018. Yazdchi
   contends that he purchased the previously leased vehicle in 2009, but the
   only relevant date is when MBUSA sold the vehicle, not when Yazdchi
   acquired the vehicle. See Burdett, 854 F.3d at 735. While the statute of repose
   applies only to sold, not leased, products, see § 16.012(f), the evidence in the
   record shows that MBUSA sold the vehicle to a dealership in 1999. There is




                                          2
Case: 19-20735      Document: 00515758547           Page: 3   Date Filed: 02/26/2021




                                     No. 19-20735


   nothing to demonstrate, as Yazdchi claims, that the vehicle was ever leased,
   and whether or not MBUSA leases vehicles in general is irrelevant as to the
   question of whether MBUSA specifically leased this vehicle. Yazdchi’s
   statement that the vehicle was leased by MBUSA, in the absence of any
   evidence in support, is insufficient to create a genuine issue of material fact.
   See Lamb v. Ashford Place Apartments L.L.C., 914 F.3d 940, 946 (5th Cir.
   2019); see also Fed. R. Civ. P. 56(a).
          AFFIRMED.




                                          3